

116 HRES 871 IH: Expressing the sense of the House of Representatives that the Congress should enact the Older Americans Bill of Rights to establish that older Americans should have the right to live with dignity and with independence.
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 871IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Ms. Schakowsky (for herself, Ms. Matsui, Mr. Lamb, Ms. Roybal-Allard, Mrs. Dingell, Ms. Pressley, Mr. Deutch, Mr. Clay, Mr. Danny K. Davis of Illinois, Mr. DeFazio, Mr. Cooper, Ms. Johnson of Texas, Mr. Vela, Mr. Suozzi, Ms. Castor of Florida, Mr. Krishnamoorthi, Mr. Cisneros, Ms. Wild, Ms. Norton, Mr. Larson of Connecticut, Mr. Nadler, Mr. Grijalva, Ms. Moore, Ms. Tlaib, Ms. Stevens, Ms. Fudge, Ms. Ocasio-Cortez, Mr. Rush, Mr. Lipinski, Ms. Pingree, Ms. Clarke of New York, Ms. Mucarsel-Powell, Mr. Pocan, Mr. Raskin, Ms. Wasserman Schultz, Mrs. Bustos, Mr. Levin of Michigan, Ms. Barragán, Mr. Khanna, Mr. Jeffries, Ms. Garcia of Texas, Ms. Porter, Mr. Payne, Mr. Johnson of Georgia, Mr. Kilmer, Mr. Gonzalez of Texas, Mr. Meeks, Mr. Tonko, Mr. Engel, Mr. McGovern, Mrs. Watson Coleman, Ms. Sánchez, Mr. Cicilline, Mr. Blumenauer, Ms. Brownley of California, Mr. Carson of Indiana, Mr. Pascrell, Mr. Smith of Washington, Ms. Meng, Mr. Garamendi, Ms. Lee of California, Mr. Ted Lieu of California, Mr. Panetta, Mr. Soto, Ms. Wexton, Mrs. Davis of California, Mr. Courtney, Ms. DeGette, Mr. Serrano, Mr. Trone, Miss Rice of New York, Mrs. Luria, Ms. DeLauro, Mr. Lynch, Ms. Frankel, Ms. Escobar, Mr. Vargas, Mr. Larsen of Washington, Ms. Kaptur, Ms. Jayapal, Mr. Cartwright, Mr. Ryan, Ms. McCollum, Mr. McNerney, Mr. Welch, Ms. Gabbard, Mr. Butterfield, Ms. Bonamici, Mr. Sablan, Ms. Kuster of New Hampshire, Ms. Velázquez, Mr. Hastings, Mr. Takano, Mr. Gomez, Mr. Richmond, Mr. Michael F. Doyle of Pennsylvania, Mr. Langevin, Ms. Craig, Mr. Kennedy, Mr. Price of North Carolina, Ms. Kelly of Illinois, Ms. Jackson Lee, Ms. Haaland, Mr. Lewis, Mr. Connolly, Mr. Luján, Mr. Foster, Mr. Thompson of Mississippi, Ms. Judy Chu of California, Mr. García of Illinois, Mr. Golden, Mrs. Beatty, Ms. Sewell of Alabama, Mr. Casten of Illinois, Mrs. Carolyn B. Maloney of New York, Mr. Espaillat, Mr. Lowenthal, Mr. Sarbanes, Mr. Morelle, Mrs. Trahan, Mr. Kildee, Mr. Evans, Mr. Kim, Mr. Levin of California, Ms. Wilson of Florida, Mr. Crist, Mr. Sean Patrick Maloney of New York, Ms. Finkenauer, Mr. Malinowski, Ms. Scanlon, Mr. Higgins of New York, Mr. Cleaver, Mr. Loebsack, Mr. Keating, Ms. Adams, Ms. Slotkin, and Mr. Cox of California) submitted the following resolution; which was referred to the Committee on Education and Labor, and in addition to the Committees on Energy and Commerce, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that the Congress should enact the Older Americans Bill of Rights to establish that older Americans should have the right to live with dignity and with independence.Whereas the percentage of the United States population that is 65 years of age and older, including the percentage of aging veterans, is rapidly expanding, with 10,000 Americans turning age 65 every day;Whereas Federal policies are needed that promote economic well-being and quality of life for older Americans across many different communities, recognizing race and ethnicity, sexual orientation, gender identity, cultural diversity, and the growing inequality between poor and wealthy families;Whereas Social Security, Medicare, Medicaid, and the Older Americans Act of 1965 provide critical resources to aging Americans and their families but should be expanded and improved to meet growing needs;Whereas prescription drug prices in the United States are nearly 4 times higher on average than in other peer nations, a burden that disproportionately falls on older Americans, as almost 90 percent of adults 65 or older take a prescription drug;Whereas aging Americans deserve a dignified, secure, and independent retirement, but nearly half of all Americans 55 and older have no retirement benefits or savings;Whereas aging women (the majority of those over 65) live longer on average, are more likely to live in poverty, earn lower Social Security benefits, and are less likely to have pensions because of paycheck disparities, time spent out of the workforce for family caregiving responsibilities, and a greater chance of having worked low-wage jobs;Whereas older Americans in rural, low-income, minority, Indian country, and other underserved communities may be especially vulnerable because of a lack of access to needed and affordable services that allow them to remain in their communities, including adequate transportation, functioning technology, and protected voting rights;Whereas 5,140,000 older Americans lived in poverty in 2018; 5,500,000 older Americans were food insecure in 2017; 40,000 older Americans experienced homelessness in 2017 (a number projected to nearly triple to 106,000 by 2030), and 1 in 5 Americans age 65 and older are socially isolated;Whereas many older Americans are living longer, working longer, and enjoying healthier, more active lifestyles than past generations, while others are facing shorter lifespans and increased physical, mental, and psychological challenges;Whereas age-friendly movements are gaining momentum across the country in communities, health systems, and public health initiatives but are not yet fully aligned and coordinated to ensure maximum results;Whereas 70 percent of those reaching age 65 will require long-term services and supports and will need to rely on family, friends, or paid caregivers;Whereas by 2035 it is estimated that 1 in 3 households will be headed by someone aged 65 or older, but many older Americans face challenges in obtaining or keeping affordable, safe, and accessible housing;Whereas 6,000,000 children are being raised by their grandparents who require the same rights and supports as parents;Whereas approximately 75 percent of Medicare beneficiaries who need a hearing aid do not have one; 70 percent of beneficiaries who have trouble eating because of their teeth did not go to the dentist in the past year; and 43 percent of beneficiaries who have trouble seeing did not have an eye exam in the past year; andWhereas older Americans are increasingly the victims of fraud, scams, exploitation, identity theft, and even physical and financial abuse, that threaten their dignity, security, and health: Now, therefore, be itThat it is the sense of the House of Representatives that the Congress should enact the Older Americans Bill of Rights to establish that older Americans should have the right to live with dignity and with independence, including the right to—(1)high-quality and affordable health care and long-term services and supports, through—(A)guaranteed access to equitable, comprehensive, geographically available, timely, safe and dignified health care;(B)preserved, improved, and expanded Medicare and Medicaid benefits;(C)lower prescription drug prices and increased drug price transparency;(D)mechanisms to allow aging in place, including support for family and nonfamily caregivers, and expansion of the direct care workforce;(E)protection against neglect, abandonment, and domestic abuse;(F)culturally and linguistically competent health care and social services;(G)health-promoting public health policies and programs;(H)higher standards for skilled nursing facilities;(I)increased access to self-directed palliative care; and(J)increased access to nutritional service;(2)financial and retirement security for themselves and their families, through—(A)preserved, improved, and expanded Social Security benefits;(B)protection for pensions as earned benefits;(C)assistance in establishing retirement savings;(D)protection against financial exploitation, abuse, scams, and digital identity theft; and(E)job training, volunteer opportunities, and enforcement of age discrimination in employment prohibitions; and(3)full participation in and contribution to their communities, through—(A)accessible and affordable housing and transportation;(B)equitable access to technology, including expanded broadband speed, affordability, and accessibility;(C)social networking and other opportunities for digital engagement;(D)the right to vote and improved polling location accessibility; and(E)culturally and linguistically competent and comprehensive home and community-based services.